IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


MOHAMED ALI HAMMAD, V.M.D.,             : No. 33 EAL 2016
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
BUREAU OF PROFESSIONAL AND              :
OCCUPATIONAL AFFAIRS, STATE             :
BOARD OF VETERINARY MEDICINE,           :
                                        :
                 Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2016, the Petition for Allowance of Appeal is

DENIED.